Citation Nr: 1707675	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  07-38 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as a mental condition, to include as due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Mr. L.G., 


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1980 to November 1983.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In August 2011, January 2013, March 2015, and February 2016, the Board remanded the case to the RO for further development and adjudicative action.  In the February 2016 decision, the Board reopened the Veteran's claims for entitlement to service connection for a right knee disability and an acquired psychiatric disorder.  

In May 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issue of entitlement to service connection for bilateral hearing loss has been raised by the record in an April 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred this issue, among others, in the February 2016 remand, yet the AOJ did not adjudicate this issue in their October 2016 rating decision.  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) 2016.  




FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Veteran's current right knee disability, diagnosed as right knee joint osteoarthritis, has been medically attributed to an in-service injury. 

2.  Resolving reasonable doubt in favor of the Veteran, the Veteran's current low back disability, diagnosed as lumbar spine degenerative disc disease, has been medically attributed to an in-service injury. 

3.  Resolving reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's anxiety and depression were caused by his service-connected right knee and low back disabilities.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for anxiety and depression, as due to the service-connected right knee and low back disabilities, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the service treatment records (STRs) are only partially available for the Board to review.  The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, and an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In light of the favorable decision herein, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

II.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to demonstrate (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).   Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

The case law does not lower the legal standard for proving a claim for service connection in a case of missing service records, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant, that is, a heightened duty to explain it reasons and bases. See Russo v. Brown, 9 Vet. App. 46 (1996).

Right Knee and Low Back Disabilities

The Veteran seeks service connection for a right knee injury and for a low back disability, which he contends stem from an in-service injury.  Specifically, the Veteran contends that he fell down some cement stairs in May 1982 and could not work for weeks thereafter.  

The record demonstrates that the Veteran has current right knee and low back disabilities.  At the May 2016 VA examination, the VA examiner diagnosed the Veteran with knee joint osteoarthritis in both knees.  The VA examiner also diagnosed the Veteran with degenerative disc disease of the lumbar spine.  Accordingly, the first Shedden element is demonstrated. 

The record also contains credible evidence of the Veteran's in-service injury to his back and right knee.  At the hearing in May 2015, the Veteran credibly testified that he fell down "a flight of cement stairs" in-service.  The Veteran reported that his supervisor found him at the bottom of the stairs and that his left leg went through a railing.  His supervisor, N.L.G., confirmed in a November 2007 letter that the Veteran had fallen down some stairs in-service and landed on concrete.  Further, N.L.G. noted that the Veteran did not work for three weeks and then had light duty assigned for an additional four weeks.  An October 2011 letter from K.H. confirms that the Veteran fell down "a flight of concrete stairs" and noted that he twisted his leg and then landed on cans that made his back sore.  Further, K.H. noted that the Veteran limped after he returned to work.  As noted above, the Veteran's STRs are incomplete so no corroborating evidence is available from his in-service treatment.  As such, the Board finds the Veteran's report and the lay statements to be credible.  Accordingly, the second Shedden element is demonstrated. 

The Board is now left to consider whether there is sufficient evidence of a nexus between the Veteran's current disabilities and his in-service injury.  

There are both favorable and unfavorable medical opinions for the Veteran's right knee and low back disabilities.  

Dr. P.G.P, the Veteran's primary care physician wrote a letter in January 2014 evaluating the Veteran's disabilities.  He noted the Veteran's in-service injury and opined that it is more likely than not that the Veteran's current degenerative disc disease of the lumbar spine and right knee degenerative osteoarthritis began with and were caused by his in-service injury.  Dr. P.G.P. submitted another statement in May 2015 that reiterated his conclusion but did not provide additional explanation.   However, Dr. P.G.P. failed to provide an adequate rationale to support this opinion and the Board remanded the Veteran's claims in February 2016 for a VA examination.  

Dr. P.G.P. provided another opinion in May 2016.  In this letter, Dr. P.G.P. explained that his conclusion that the Veteran's right knee and lumbar spine disabilities are related to service is based on his opinion that the Veteran's fall did immediate permanent damage to the tissues of the Veteran's right knee and lumbar spine joints and, over time, the stresses of daily life have increased the level of damage in both areas.   

Balanced against this favorable evidence is the opinion of the May 2016 VA examiner.  The May 2016 VA examiner opined that it is less likely as not that the Veteran's degenerative arthritis of the right knee and degenerative disc disease of the lumbar spine are consistent with the Veteran's reported in-service injury.  She noted that there were no symptoms acute enough to require medical follow-up or prescriptive medication between 1983 and 1995.  The Veteran injured his knee in 1995 and was noted to have mild degenerative joint disease of the right knee.  Further, imaging from 2016 reflects mild and equal degenerative joint disease of both knees, and thus the VA examiner concluded that there is no nexus between his in-service injury that resolved with no sequelae and his degenerative joint disease noted after service.  However, a review of the imaging report does disclose areas of ossification on the right that are apparently not present on the left.  

As for the Veteran's low back disability, the VA examiner noted the first post-service injury was noted in 1997.  The VA examiner opined that there was no nexus between the Veteran's acute in-service injury and his back injury 14 years later when there were no symptoms for 14 years.  Further, the VA examiner opined that the Veteran's right knee and lumbar spine disabilities are the result of aging and his post-service occupation based on the VA examiner's review of the imaging.  

The Board notes that the May 2016 VA examiner failed to fully explain the etiology of the Veteran's right knee degenerative joint disease found in 1995.  The VA examiner noted the presence of mild degenerative joint disease in the Veteran's right knee in 1995.  The VA examiner explained that current imaging supports the conclusion that this degenerative joint disease is age related, yet she did not address the fact that the Veteran would have been around 33 years old when degenerative joint disease was first identified in 1995 or explain when degenerative joint disease is normally discovered.  Further, Dr. P.G.P. provided competent evidence that the Veteran's in-service knee injury did permanent damage to his right knee and low back that was exacerbated afterwards by daily life, leading to his current disabilities.  The VA examiner focused on the fact that the Veteran's right knee degenerative joint disease is likely age related, without addressing the question of whether an acute in-service injury could have caused or exacerbated this degenerative joint disease that did not manifest for many years.  Even though the VA examiner's opinion is more thorough and cites to more relevant evidence than Dr. P.G.P.'s opinion, the Board finds the opinions to be of equal persuasiveness due to the inconsistencies identified above.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The Board finds that the competent medical evidence of a nexus between the Veteran's in-service injury and his current right knee disability and low back disability is in relative equipoise.  Therefore, the Board will resolve doubt in the Veteran's favor and grant the Veteran's claims for entitlement to service connection for a right knee disability and a low back disability.  

As the positive and negative medical evidence of record is at least in relative equipoise, the benefit-of-the-doubt rule applies, and service connection for the Veteran's right knee and low back disabilities is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

Acquired Psychiatric Disability

The Veteran seeks service connection for an acquired psychiatric disability, claimed as a mental condition.  Specifically, he asserted that he became depressed in service and this depression has continued since service.  

While the Veteran has not specifically claimed that his acquired psychiatric disorder is due to his right knee or low back disabilities, the Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  As such, the Board considers that the May 2016 mental VA examiner's opinion raises the issue of secondary service connection.  

For secondary service connection, there must be evidence of a current disability and sufficient evidence that the disability was caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  The May 2016 mental VA examiner diagnosed the Veteran with unspecified depressive disorder and unspecified anxiety disorder.  This competent evidence is sufficient to establish that the Veteran has a current acquired psychiatric disorder, and thus the only question remaining is whether that disability is caused or aggravated by a service-connected disability.  

The May 2016 VA mental examiner opined that the Veteran's anxiety and depression are at least as likely as not proximately due to or the result of the Veteran's chronic pain issues associated with his knee and back pain.  The VA examiner noted that the Veteran feels as if he is letting down his family because of his physical condition and feels depressed and anxious over this.  However, the VA examiner explained that, as the Veteran's physical disabilities have not been granted service connection, secondary service connection for anxiety and depression was not warranted at that time.  The VA examiner noted that a positive addendum opinion could be rendered if the Veteran's right knee and low back disabilities were granted service connection.  

No competent evidence contradicts or calls into question the opinion of the May 2016 VA mental examiner.  The Board finds the opinion of the May 2016 VA examiner is sufficient to decide the Veteran's claim.  It is unnecessary to remand the Veteran's claim merely to have the VA examiner reaffirm his statements now that service connection has been granted for the Veteran's right knee disability and low back disability.  Instead, the Board will resolve reasonable doubt in the Veteran's favor and find that there is sufficient competent medical evidence that the Veteran's service-connected disabilities have caused his anxiety and depression.  

As the Board is granting the Veteran's claim for an acquired psychiatric disorder, there is no need to decide whether the Veteran is entitled to service connection for an acquired psychiatric disorder on a direct basis.

In summary, based on the competent medical evidence of record, the Board resolves reasonable doubt in favor of the Veteran and finds sufficient evidence to warrant service connection for unspecified anxiety disorder and unspecified depressive disorder, as due to the Veteran's newly service-connected disabilities.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right knee disability, currently diagnosed as right knee osteoarthritis, is granted.  

Entitlement to service connection for a low back disability, diagnosed as degenerative disc disease of the lumbar spine, is granted.  

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as unspecified anxiety disorder and unspecified depressive disorder, to include as secondary to service-connected right knee and low back disabilities, is granted. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


